Title: Articles of Agreement between Alexander Hamilton and Samuel Breck, 1 January 1795
From: Hamilton, Alexander,Breck, Samuel
To: 


Treasury Department, January 1, 1795. “Articles of agreement between Alexander Hamilton … And Samuel Breck Esquire of the City of Philadelphia in behalf of the Proprietors of the Canvas or Sail cloth Manufactory at Boston…. First That the United States agree to purchase of the said company of Manufacturers … One thousand five hundred and fifty four bolts of Sail canvas or sail cloth…. Secondly that the said Canvas or sail cloth shall be delivered at the town of Boston in Massachusetts to the person or persons appointed to receive the same….
